Order of the Surrogate’s Court, Queens County, dated September 8, 1966, reversed, without costs, and motion granted. The proposed supplemental and amended objections, as set forth in the objectant’s appendix, are deemed to have been filed; and paragraphs 4, 6 and 7 of the original objections are deemed deleted. The grant of permission for the filing of the proposed supplemental and amended objections to the account of the trustees and to delete certain of the original objections would work no delay or prejudice. Beldock, P. J., Christ and Benjamin, JJ., concur; Ughetta and Hill, JJ., dissent and vote to affirm the order.